department of the treasury internal_revenue_service number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-164994-02 date date x a b d1 year dear this letter responds to a letter date submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that a and b incorporated x on d1 and intended that x be an s_corporation effective for x’s first taxable_year year however no form_2553 election by a small_business_corporation was timely filed for x a and b indicated on form ss-4 application_for employer_identification_number that they believed x was an s_corporation and filed a form_1120s u s income_tax return for an s_corporation for x’s year taxable_year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective for x’s first taxable_year accordingly provided that x makes an plr-164994-02 election to be an s_corporation by filing a completed form_2553 effective for its year taxable_year along with a copy of this letter with the appropriate service_center within days from the date of this letter then such election will be treated as timely made for x’s year taxable_year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
